Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-10, 13, 15-17 and 19 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 10 and 19. The prior art fails to disclose a data processing system for near real-time processing of data records, the system comprising: a database stored in a server computer, the database storing one or more first pre- generated data structures, wherein each of the one or more first pre-generated data structures includes data representing a pre-computed precedent wherein the pre-computed precedent includes data that identifies (i) an event type, and (i1) a historical probabilistic impact of the event type on a first asset; a volatile memory that receives a stream of data records; a parser that accesses at least a portion of the stream of data records in the volatile memory and parses at least a portion of the accessed data records to detect one or more data items in the stream, wherein the one or more data items include information (i) that is obtained from the data records and (ii) that identifies an event; a platform configured to dynamically reshard data based on demand, the platform comprising: a mixer node configured to receive scoring requests and produce a time series, a plurality of compute nodes, each compute node configured to score a time series to produce a scored time series result, and a map reduce node configured to receive scored time series results and summarize the results; and a data 

3. The prior art of record: von Groll et al (von hereinafter, US PAT: 8,069,101) discloses the method involves identifying an event having an association with a financial instrument. The media data associated with media coverage of event are retrieved, and data elements from media data are extracted. A prediction of the upcoming media coverage of event which includes a predicted volume and tonality of upcoming media coverage are generated as intermediate result. The current financial parameters and intermediate result are generated using the modeling computer system, and a predicted financial impact of event on a price of financial instrument is generated (see abstract). While von discloses a computer system (see col.4 line 56), von’s computer system does not have a visualization module configured to: generate first visualization data that, when rendered on a client device, displays a first visualization of the predicted impact of the event on the asset; provide the first visualization data to the client device using one or more networks; receive, using one or more networks, a zoom indication from the client device indicating a user’s focus on an area of the first visualization; responsive to receipt of the zoom indication, generate second visualization data that, when rendered on a client device, displays a second visualization of the predicted impact corresponding to a segment of the first visualization and including data for a component of the predicted impact that was not visible in the first visualization; and provide the generated second visualization data to the client device using one or more networks.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697